Citation Nr: 0720952	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-28 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel





INTRODUCTION

The veteran had active service from February 1980 through 
August 1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The case is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has, nor has he ever had, auditory thresholds of 40 
decibels or greater for either ear in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz, or auditory thresholds 
of 26 decibels or greater for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or speech 
recognition scores of less than 94 percent.

2.  There is no competent medical evidence showing that the 
veteran was treated for symptoms of tinnitus, or diagnosed 
with tinnitus, at any time either before, during, or after 
service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are not met.
 38 U.S.C.A. § 1131 (West 2005); 38 C.F.R. §§ 3.303(a), 3.385 
(2006).

2.  The criteria for service connection for tinnitus are not 
met. 
38 U.S.C.A. § 1131 (West 2005); 38 C.F.R. §§ 3.303(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  Generally, to establish service 
connection, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury. See Pond v. West, 12 Vet. App. 
341, 346 (1999); 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Hearing Loss
Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Competent medical evidence meeting 
these criteria must be in the claims folder to establish a 
current hearing loss disability before service connection can 
be granted.  There is no such evidence in this claims folder.

The only evidence showing measurements of the veteran's 
auditory thresholds is contained in the veteran's service 
medical records.  At his February 1980 enlistment examination 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
5
5
LEFT
20
10
0
10
10





The veteran was not treated during service for any issues 
involving his hearing.  At his August 1981 separation 
examination pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
5
LEFT
10
10
0
5
10

There were no speech recognition ability scores recorded in 
either examination.  

The claims folder is devoid of additional evidence regarding 
the veteran's hearing.  The entire claims folder, including 
VA outpatient treatment records, was reviewed in full and 
there is no evidence that the veteran reported hearing loss 
to any doctor at any time.  More than twenty-five years has 
passed since the veteran's discharge from service and there 
is no evidence during service or since that the veteran has a 
current hearing loss disability.  

The only evidence suggesting such a disability is in the 
veteran's contentions.  
See September 2003 claim, January 2004 notice of 
disagreement, and August 2004 substantive appeal.  The 
veteran's statements are not competent evidence of a current 
diagnosis of bilateral hearing loss.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. 
 See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a current disability is 
required for service connection.

Given the foregoing, the benefit of the doubt rule is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Here, the preponderance of the evidence weighs 
against the veteran's claim.  A diagnosis of bilateral 
hearing loss for VA purposes is not shown during active 
service or at any time thereafter.  In the absence of any 
objective evidence of left or right ear hearing loss, 
entitlement to service connection is not warranted.  The 
appeal is denied.  

Tinnitus
The veteran contends that he has tinnitus as a result of 
acoustic trauma during active service.  Again, the first 
element to be met for service connection is medical evidence 
of a current disability.  38 C.F.R. § 3.303.  There is no 
such evidence in this claims folder.  The service medical 
records and all records since are entirely devoid of 
complaints of tinnitus or a medical diagnosis of the 
disorder.  The only evidence in the claims folder of tinnitus 
is the veteran's contentions and, again, lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, but it is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Given the foregoing, the benefit of the doubt rule is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Here, the preponderance of the evidence weighs 
against the veteran's claim.  A diagnosis of tinnitus is not 
shown during active service or at any time thereafter.  In 
the absence of any objective evidence of tinnitus, 
entitlement to service connection is not warranted.  The 
appeal is denied.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in October 2003 informing him of 
the evidence necessary to establish entitlement to service 
connection.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked him to send any medical reports he had at the 
time.  Thus, this letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claims.  He did, in his 
notice of disagreement and substantive appeal, request a VA 
examination with regard to this claims.  The Board finds that 
a VA examination is not warranted in this matter.  A medical 
examination is warranted when there is evidence of a current 
disability or symptoms of a disability, evidence of an event 
in service, and an indication that the two may be related.  
38 C.F.R. § 3.159(c)(4) (2006).  As discussed above, in this 
matter there is neither evidence of a current disability, nor 
evidence of a manifestation of hearing loss or tinnitus in 
service.  As such, a VA examination is not warranted with 
regard to these claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


